COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Haley and Senior Judge Annunziata
Argued at Alexandria, Virginia


WARREN P. DENISE

v.     Record No. 1833-04-4

PHILIP C. TENCER                                                   OPINION BY
                                                          JUDGE ROSEMARIE ANNUNZIATA
PHILIP C. TENCER                                                 AUGUST 16, 2005

v.     Record No. 1878-04-4

WARREN P. DENISE


                    FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                Dennis J. Smith, Judge

               Gregory L. Murphy (Melissa M. Nichols; Stacey L. Papp; Vorys
               Sater Seymour & Pease LLP, on briefs), for Warren P. Denise.

               James Ray Cottrell (Christopher W. Schinstock; Gannon & Cottrell,
               P.C., on briefs), for Philip C. Tencer.


       Warren P. Denise (grandfather) appeals the trial court’s decision awarding primary

physical custody of his minor granddaughter (the child) to the child’s biological father, Philip C.

Tencer (father). Grandfather contends the trial court abused its discretion by: (1) finding a

material change in circumstances had occurred; (2) finding it in the child’s best interests to

award physical custody to father; and (3) making certain evidentiary rulings.

       Father cross-appeals, presenting five questions that he addressed in four arguments. In

his first three arguments, father contends the trial court violated his rights under the Due Process

Clauses of the United States and Virginia Constitutions by continuing joint legal custody in him

and grandfather and by failing to award him sole legal custody of his child. In these arguments,
he takes issue with the trial court’s procedures, interpretations, and application of the law relating

to a South Carolina order and agreement and his constitutionally protected liberty interest and

child-rearing autonomy.

       In his fourth argument, father asserts the trial court’s decision to continue joint legal

custody lacks sufficient evidence to support it. He argues that his fitness as a parent and

grandfather’s lack of cooperation regarding the South Carolina order required a different result.

       We affirm the trial court’s decision.

                                         BACKGROUND

       On August 29, 1997, Mary A. Denise (mother) gave birth to the child. She cared for and

maintained physical custody of the child until her death on September 6, 2001 from terminal

breast cancer, a diagnosis she received in July 1999. At these times, father was married to his

present wife, Laura Tencer.1 Father has never been married to the child’s mother.

       In 2001, while residing in South Carolina, the child’s mother filed a petition in the

Richland County, South Carolina family court to terminate father’s parental rights. Grandfather

was present at the hearing held on February 23, 2001, and “moved to be included as a party to

this action.” As reflected in the order, “Both parties and the guardian ad litem consented to his

inclusion as a party, and [grandfather] consented to the jurisdiction of the court. He is a full

participant to the terms of this settlement agreement.” In its findings of fact and conclusions of

law, the family court found that grandfather “should be and is hereby made a party to this action

with the same rights, responsibilities, and obligations as any other party.” The order further

       1
          The record showed that Laura and Philip Tencer were married in August 1991. They
have two daughters born in September 1994 and May 1996. Father’s wife testified that she and
father discussed separating in November 1996 and actually separated in June 1997. According
to her, the couple reconciled in August or September 1998.
         Father testified that he and the child’s mother worked at the same law firm in California.
After she became pregnant, she moved to Virginia and father remained in California with his
wife.

                                                -2-
reflected that the parties had entered an agreement “which resolved all matters arising from this

action and addresses the impending custody matters which are expected to arise in the near

future.” It incorporated the terms of the agreement in its order, providing, inter alia:

               [Mother] shall remain the custodial parent of [the child] until her
               death with liberal visitation accorded [father]; the schedule to be
               agreed upon by [mother] and [father]. Upon the death of [mother],
               the parties have agreed to a joint custody arrangement for the
               minor child with the minor child primarily residing with
               [grandfather] and the goal to unite the minor child and [father] as is
               set forth in the attached agreement.

       The family court judge also made and included in the order the following findings of fact:

               [A]ll three parties have fully read the attached Agreement, believed
               the Agreement to be fair, and desired that the Agreement be
               approved by the Court. Furthermore, counsel for the parties
               represented that the Agreement had been negotiated over a period
               of several days with each party having an opportunity to review the
               Agreement with his or her counsel prior to . . . signing it . . . .

       The family court judge dismissed with prejudice mother’s action to terminate father’s

parental rights, finding that all parties freely and voluntarily entered into the agreement without

duress or coercion and that “all of the parties have waived their right to a trial and desire that the

Court approve the Agreement.”2

       On December 12, 2001, shortly after mother died, father filed a motion and petition in the

Fairfax County Juvenile and Domestic Relations District Court, the first of several motions and




       2
          The one-page agreement, which the court incorporated into its order, provided, in
pertinent part, for “[j]oint custody between [grandfather] and [father], with [the child’s] primary
residence with [grandfather] in Virginia and [father] having liberal contact with [the child] with
the goal of uniting [the child] and [father].” The parties agreed to “seek the advice and counsel
of an independent professional to assist them to deal with the grief and trauma” associated with
mother’s death and “to utilize this professional to assist them to make decisions about [the
child’s] future including the implementation of this Agreement.” Under the agreement, “[e]ach
party shall have the right to seek relief in the Family Court” in case either party fails to
participate in the process or implement the agreement or “has an honest difference of opinion
with recommendations of the independent professional.”

                                                 -3-
petitions seeking court intervention in the visitation and custody dispute between him and

grandfather. At that time, the child was living with grandfather in Fairfax.

       In his motion, father requested that the child be permitted to visit him in California in

December 2001 and to vacation with his family in Utah in February 2002. In his petition, father

alleged that the child “is a child whose custody and visitation require determination pursuant to”

the February 23, 2001 South Carolina family court order. The juvenile court denied father’s

request that the child be allowed to visit with him and his family during December 2001;

however, it granted his motion to allow the child to vacation with the family in February 2002.

       On January 2, 2002, father filed another petition in the juvenile court, this time seeking

physical custody of the child. Before a hearing could be held, grandfather filed a petition in the

Fairfax juvenile court seeking primary physical and sole legal custody of the child.

       In response to the parties’ petitions, the juvenile court entered a consent order on June 9,

2003,3 declaring that father and grandfather “represented that they have reached an agreement

related to the custody and visitation of [the child].” Finding that the order is in the child’s best

interests, the juvenile court decreed that father and grandfather “shall retain joint legal custody of

the minor child, with physical custody and the primary physical residence of [the child]

remaining with [grandfather].” The order outlined the responsibilities and rights of the parties,

and father’s visitation schedule with the child during the summer, Christmas vacation, and spring

break. The order also required the parties to cooperate and communicate frequently.

       Father subsequently appealed the juvenile court’s June 9, 2003 order to the Fairfax

County circuit court. After a seven-day ore tenus hearing during which the trial court received


       3
          From February 2002 until June 2003, the juvenile court conducted several status
hearings, supervised the parties, addressed the many issues raised by the parties regarding
visitation with the child, and directed communications between the parties and the experts who
were to provide assistance to the juvenile court in making its determinations.

                                                 -4-
and considered extensive testimonial and documentary evidence, including transcripts, reports,

evaluations, and depositions, it entered an order on July 9, 2004 finding that a material change of

circumstances had occurred since February 2001. It specifically noted that

               Mother [had] died . . . and [that] the relationship between [father]
               and [the child] is significantly more developed than it was in
               February 2001. [The child] is older. She’s beginning the first
               grade in the fall and her situation has changed . . . she’s developed
               a relationship with [father’s] family which she did not have in
               2001.

       The trial court also concluded that the plan for uniting the child with her father and which

had been incorporated into the South Carolina and Fairfax juvenile court orders,4 had proved

difficult, if not impossible, to implement as contemplated. Among the difficulties in

implementation identified by the trial court was the failure of both the order and agreement to

clearly define the role of the various “players,” an omission that had led to inconsistent

interpretations and implementation of the provisions by all involved, including the child’s

guardian ad litem and her individual therapist. Notably, the trial judge commented that “the

professionals became the decision-makers [acting in the stead of] the father and the grandfather,”

frustrating the intent of the agreement “by not allowing the father and the grandfather to develop

the relationship . . . they needed [in order] to be able to form a working partnership in arriving at

joint decisions for the best interests of [the child].” The court found the result both untenable

and unintended under the agreement.

       Notwithstanding the changes in circumstances found to have occurred, the trial court

rejected father’s contention that they warranted a change in the legal custodial arrangements. It

identified the following factors as bearing significantly on its resolution of the question: the


       4
         On October 25, 2001, grandfather filed certified copies of the South Carolina order and
the agreement with the Fairfax juvenile court, thus domesticating the order with its incorporated
agreement.

                                                -5-
relationship that the child had developed with father, his wife, and family; the failures associated

with the implementation of the South Carolina order and agreement as set forth, supra; the

several frustrated attempts by father to have visitation with the child; and the child’s continuing

inability to “change [her] attachment from the grandfather to her father.” The trial court found

that the latter problem was caused, in part, by the “continuing effect on the grandfather of

[mother’s] death” and the circumstances in grandfather’s household which “in some ways . . .

prevented [the child] from moving on.” The trial judge further found that grandfather “has not

actively supported the contact and relationship with [father] as [well as] he could have.”

       That said, the trial judge determined that, while father had an understanding of the child’s

needs, grandfather’s understanding of those needs was better because he was with her on a daily

basis. The court referred to grandfather as the “person who [the child] turns to, and . . .

[grandfather] fulfills those needs.”

       Based on these findings, the trial court determined that the material changes in

circumstances found to have occurred did not warrant a modification of the joint legal custodial

arrangement. It, therefore, denied father’s motion for sole legal custody and continued joint

legal custody between him and grandfather. The court’s resolution of the issues was based on its

application of the best interests of the child standard and its conclusion that father had waived the

rights accorded him as a parent under the United States Constitution.5

       With respect to father’s petition for sole physical custody, the trial court found that

father’s relationship with the child “is at a plateau and it can’t go any further unless the child

       5
           The trial court explained:

                With regard to the “best interests” standard in looking at the other
                situation, I don’t believe it would foster [the child’s] best interests
                at this point for [father] to have sole legal custody . . . [because]
                [grandfather] has a better understanding of her needs at this point
                and should have . . . an equal input into what occurs.

                                                  -6-
lives with him” and that it was in the child’s best interests to award primary physical custody to

him. Grandfather’s appeal and father’s cross-appeal followed.

                                           THE ISSUES

       Father argues on appeal that the trial court committed reversible error in refusing to grant

him sole legal custody. His principal contention is that the trial court applied an incorrect legal

standard in deciding the child’s legal custody in this case. Father asserts the trial court

improperly considered and relied on the South Carolina order and agreement in determining the

standard of review. As a result, he contends the trial court erroneously deprived him of certain

rights guaranteed to him as a parent under the United States Constitution6 and disregarded the

legal standard established in Troxel v. Granville, 530 U.S. 57 (2000). Father also contends that

the evidence does not support the trial court’s denial of his petition for sole legal custody.

       In his appeal, grandfather challenges the award of primary physical custody to the father

on the ground the evidence is insufficient to support the decision. He also challenges the

propriety of certain evidentiary rulings, claiming they were erroneous and prejudicial to his case.

We address each party’s claim in turn.

                                         FATHER’S ARGUMENTS

                                  I. The Proper Legal Standard to Apply

       Citing Troxel v. Granville, 530 U.S. 57 (2000); Williams v. Williams, 256 Va. 19, 501
S.E.2d 417 (1998); and Griffin v. Griffin, 41 Va. App. 77, 581 S.E.2d 899 (2003), as primary

authorities, father argues that the trial court’s decision awarding grandfather joint legal custody

       6
          Although father also argued in his brief a violation of Virginia’s Constitution, he failed
to demonstrate that he made that argument below. The record shows that father objected to the
trial court’s order solely “on the basis of his fundamental liberty interest under the U.S.
Constitution.” In other stated exceptions, father failed to state what constitution he was relying
on in arguing in favor of his “constitutionally protected liberty interest” to rear his own child.
Therefore, we limit our analysis to those protections afforded under the United States
Constitution, the only one specified pursuant to Rule 5A:20(c).

                                                 -7-
“in a decree separate from the South Carolina Order contravenes the Father’s constitutionally

protected fundamental liberty interest under the Fourteenth Amendment to the Constitution of

the United States to raise his daughter without interference from a third party or the state, absent

clear and convincing evidence that he is unfit.” Father summarizes his argument as follows:

                For the trial court to have completely denied the Father’s request
                for sole custody of [the child], therefore, it must have found that by
                clear and convincing evidence that the Father is an unfit parent,
                that [the child] will suffer “actual harm” if she did not visit, let
                alone live with the Grandfather.

        To be sure, grandfather failed to either allege or prove father’s unfitness. However, we

find that father’s reliance on Troxel, Williams, and Griffin is misplaced, and we find no error in

the trial court’s denial of father’s petition to place sole legal custody of the child in him.

                                       A. Troxel v. Granville

        In Troxel, the Supreme Court examined and discussed a parent’s constitutional right in

the context of a dispute between the child’s parents and a third party, namely, the child’s

grandparents. A Washington statute, which provided that “‘[a]ny person may petition the court

for visitation rights at any time,’” was at issue. Troxel, 530 U.S. at 61. It authorized the court to

“order visitation rights for any person when visitation may serve the best interest of the child

whether or not there has been any change of circumstances.’” Id. Although never married,

Troxel’s son and Granville had two daughters together. Id. at 60. They separated in 1991 and, in

1993, Troxel’s son committed suicide. Id. Five months after the suicide, Granville sought to

limit visitation for the paternal grandparents, Jenifer and Gary Troxel. Id. at 60-61. The trial

court granted the Troxels’ petition for visitation pursuant to the Washington visitation statute.

Id. at 61. On appeal, the Washington Supreme Court found the statute facially unconstitutional,

effectively striking it down. Id. at 63.




                                                 -8-
        Discussing the propriety of governmental intrusions into the parent-child relationship,

Justice O’Connor, writing for a plurality of four justices, underscored the historical roots of the

fundamental principles at issue. See id. at 65-66. The Court recognized that “the interest of

parents in the care, custody, and control of their children – is perhaps the oldest of the

fundamental liberty interests recognized by this Court.” Id. at 65, 66 (citing prior United States

Supreme Court precedent recognizing the fundamental right of parents to make decisions

concerning the care, custody, and control of their children). It also allied that fundamental

liberty interest to the presumption that a fit parent will act in the best interest of the child. Id. at

68 (citing Parham v. J.R., 442 U.S. 584, 602 (1979)).

        Moving from principle to practice, Justice O’Conner noted that the trial court’s

“‘commonsensical’” conclusion that it “‘is normally in the best interest of the children to spend

quality time with the grandparent’” unless there is proof that such contact would adversely affect

the children incorrectly accorded the grandparents a presumption in their favor and “directly

contravened the traditional presumption that a fit parent will act in the best interest of his or her

child.” Id. at 69. A presumption favoring the grandparent’s right to visitation failed to protect

the parent’s fundamental constitutional right to make decisions concerning the rearing of her

children. Id. at 69-70.7 Such was the fundamental infirmity of the statute:

                Once the visitation petition has been filed in court and the matter is
                placed before a judge, a parent’s decision that visitation would not
                be in the child’s best interest is accorded no deference. Section
                26.10.160(3) contains no requirement that a court accord the
                parent’s decision any presumption of validity or any weight
                whatsoever. Instead, the Washington statute places the
                best-interest determination solely in the hands of the judge.

        7
          The Court cited the case of Hoff v. Berg, 595 N.W.2d 285 (N.D. 1999), to further
elucidate the point. In Hoff, the North Dakota Supreme Court held that its grandparent visitation
statute was unconstitutional because, given the presumption in favor of the grandfather, the state
by its statute “forc[ed] parents to accede to court-ordered grandparental visitation unless the
parents are first able to prove such visitation is not in the best interests of their minor child.” 595
N.W.2d at 291-92.
                                                  -9-
                  Should the judge disagree with the parent’s estimation of the
                  child’s best interests, the judge’s view necessarily prevails. Thus,
                  in practical effect, in the State of Washington a court can disregard
                  and overturn any decision by a fit custodial parent concerning
                  visitation whenever a third party affected by the decision files a
                  visitation petition, based solely on the judge’s determination of the
                  child’s best interests.

Id. at 67.

        Beyond the articulation of the fundamental constitutional principle at issue, the United

States Supreme Court’s decision in Troxel is limited to the specific due process infirmities of the

Washington statute; it left to the state courts the task of developing the law to be applied in

resolving child custody and visitation disputes between a parent and third party.8 That said, the

overarching analytical principle that derives from Troxel and its progeny can be identified as

focused on the need to determine and apply the correct burden of proof in light of the

presumption that a fit parent acts in the best interest of the child.

                                           B. Williams v. Williams

        In Williams v. Williams, 256 Va. 19, 501 S.E.2d 417 (1998), the Virginia Supreme Court

had earlier examined and reaffirmed a parent’s fundamental right to care for and make decisions

regarding his or her child. There, the paternal grandparents filed a petition pursuant to Code

§ 20-124.2(B) seeking visitation with their granddaughter after the child’s mother and father



        8
             The New Jersey Supreme Court has observed that

                  [c]ourts across the country have wrestled with the issue of
                  grandparent visitation both before and after Troxel. In general,
                  they have engaged in one of two modes of analysis:
                  (1) interpreting the statutes to require satisfaction of a harm
                  standard in order to overcome the presumption in favor of a fit
                  parent’s decision or (2) avoiding the articulation of any standard at
                  all and analyzing the statutes on a case-by-case basis.

Moriarty v. Brandt, 827 A.2d 203, 218 (N.J. 2003) (explaining that “Troxel implied that either
approach would be acceptable”).

                                                  - 10 -
refused to allow them further visitation with the child. The child’s parents lived together, and no

allegations of parental unfitness were proffered or established. Id. at 20, 501 S.E.2d at 417. The

trial court found “that the child’s best interests would be served by having visitation with her

grandparents” and ordered visitation against the wishes of both parents. Id. at 21, 501 S.E.2d at

417. The parents appealed, arguing “that Code § 20-124.2(B), as it pertains to nonparent

visitation, interferes with their right to autonomy in child rearing and, hence, violates the

Fourteenth Amendment to the United States Constitution.” Id.

       On appeal to this Court, we recognized that “the right of the parents in raising their

children is a fundamental right recognized by the Fourteenth Amendment,” and “[s]tate

interference with a fundamental right must be justified by a ‘compelling state interest.’”

Williams v. Williams, 24 Va. App. 778, 783, 485 S.E.2d 651, 654 (1997) (explaining that

protecting a child’s health or welfare is a recognized compelling state interest), modified and

affirmed on appeal, 256 Va. 19, 501 S.E.2d 417 (1998). Thus, we held that the burden of proof

required to support a court’s award of visitation with a grandparent over the parent’s objection is

one of “actual harm.” Id. at 784-85, 485 S.E.2d at 654.

               For the constitutional requirement to be satisfied, before visitation
               can be ordered over the objection of the child’s parents, a court
               must find an actual harm to the child’s health or welfare without
               such visitation.

                        The “best interests” standard is considered in determining
               visitation only after a finding of harm if visitation is not ordered.
               Without a finding of harm to the child, a court may not impose its
               subjective notions of “best interests of the child” over the united
               objection of the child’s parents without violating the constitutional
               rights of those parents. In this regard, the parents’ constitutional
               rights take precedence over the “best interests” of the child.




                                                - 11 -
Id. We reversed and remanded for the trial court to give proper deference to the parental

presumption.9

                                            C. Griffin v. Griffin

       Two years ago, we decided Griffin v. Griffin, 41 Va. App. 77, 581 S.E.2d 899 (2003).

There, Andrea Griffin, wife of Elbert Griffin, conceived and gave birth to a child while they

were separated. Id. at 79-80, 581 S.E.2d at 900. Husband believed he was the child’s father and

treated the child as his own. Id. at 80, 581 S.E.2d at 900. Wife and the child lived with wife’s

mother but allowed husband weekly visitation with the child. Id. A short time later, a paternity

test established that husband was not the child’s father. Id. Upon learning the results of the

paternity test, wife denied him further visitation. Id. The biological father paid child support,

but he was not involved with the child, and he did not request that husband obtain visitation. Id.

The trial court held for husband, “stating that the ‘best interests’ of the child would be served by

ordering visitation over the mother’s objection and that not doing so would be ‘detrimental’ to

the child.” Id. at 81-82, 581 S.E.2d at 901.

       Reciting the rule explained in Williams, “when fit parents object to non-parental

visitation, a trial court should apply ‘the “best interests” standard in determining visitation only

after it finds harm if visitation is not ordered,’” Griffin, 41 Va. App. at 83, 581 S.E.2d at 902

(quoting Williams, 24 Va. App. at 784-85, 485 S.E.2d at 654), we reversed the trial court,

holding there was no clear and convincing evidence of “actual harm” as required by Williams.

Id. at 85-86, 581 S.E.2d at 903 (explaining that “the trial court collapsed the two legal standards




       9
         The Virginia Supreme Court affirmed our decision and likewise reversed the trial court
decision; however, it decided to dismiss the proceeding rather than remand it, after determining
there was no evidence that the child would be harmed if visitation were not ordered. Williams,
256 Va. at 22, 501 S.E.2d at 418.

                                                - 12 -
together,” and “treated the actual-harm requirement as simply a restatement of the best-interests

test”).

                                                 II. Analysis

          As these decisions make manifest, while parental rights have long been recognized under

the common law, historically, grandparents have not enjoyed similar preferential treatment. See

Troxel, 530 U.S. at 96-97 (Kennedy, J. dissenting) (generally, “contemporary state-court

decisions acknowledge that ‘[h]istorically, grandparents had no legal right of visitation,’ and it is

safe to assume other third parties would have fared no better in court”); see also Linder v.

Linder, 72 S.W.3d 841, 855 (Ark. 2002) (“[G]randparental visitation has no historic roots in the

common law but rather is a legislated creature of the late twentieth century”; listing other state

cases stating the same fact.). Therefore, grandparents generally come before the court merely as

a “‘Person with a legitimate interest.’” Code § 20-124.1 (defining and listing examples of

persons other than fit natural parents who are considered persons with a legitimate interest).

          However, it surely does not follow that rights analogous to the constitutional rights

enjoyed by a parent may not be established by other means, the most salient of which are

court-adjudicated findings that a non-parental actor, such as a grandparent, is acting and will

continue to act in accordance with the best interests of the child and that the non-parental party is

a proper custodian. Were that not the case, adoptive parents, relatives, and other non-parental

third parties, including the state, could not be found proper parties to whom an award of custody

may be made.

          We conclude that the decisions in Troxel, Williams, and Griffin are inapposite and do not

support father’s argument because they involved situations in which a non-parent with no

custodial rights requested visitation against the wishes of parents whose constitutional right to

child-rearing autonomy had not been in the least altered. Troxel did not address the factual

                                                 - 13 -
circumstance that confronted the trial court here. Moreover, to apply the Troxel parental

presumption in this case, where grandfather shared joint legal custody with the father and had

sole or primary physical custody, not only disregards the factual distinctions that exist, but also

renders the principle of custody and the status of custodian meaningless.10

       Two Virginia Supreme Court cases, albeit decided prior to Troxel, support the conclusion

that the trial court applied the correct legal principles in this case. In McEntire v. Redfearn, 217
Va. 313, 227 S.E.2d 741 (1976),11 a mother and her two children (born in 1968 and 1969)

resided with the maternal grandmother until the mother died in 1971. Id. at 313-14, 227 S.E.2d

at 742. The children’s father “who lived elsewhere, had failed to support the children until he

was required to pay [child support] by a court order entered shortly before the mother’s death.”

Id. at 314, 227 S.E.2d at 743.

               In a custody proceeding during August 1971 the Alexandria
               juvenile court ordered, after a hearing on the merits at which the
               father was present, that custody of the two children “be assumed
               by the Court and [that they be] temporarily placed with [the
               grandmother].” No appeal was taken by the father from that action
               in juvenile court.

Id. at 314, 227 S.E.2d at 742.

       Four years later, in 1975, the father filed a petition in juvenile court seeking custody of

the children. Id. at 313, 227 S.E.2d at 742. The juvenile court awarded custody to the father, as

did the trial court on appeal by the grandmother. Id. at 314, 227 S.E.2d at 742. The trial court

       10
          “‘Joint custody’ means joint legal custody where both parents retain joint responsibility
for the care and control of the child and joint authority to make decisions concerning the child
even though the child’s primary residence may be with only one parent . . . .” Code § 20-124.1.
“‘Sole custody’ means that one person retains responsibility for the care and control of a child
and has primary authority to make decisions concerning the child.” Id. See also Code
§ 16.1-228 (defining “‘Legal custody’” as, inter alia, “a legal status created by court order”).
       11
           McEntire was cited by the trial court in its June 11, 2004 opinion letter to support its
conclusion that father “knowingly waived the constitutional presumption to which he was
entitled as the sole surviving biological parent of [the child].”

                                                - 14 -
“ruled the grandmother had the burden of proving by clear and convincing evidence that the

father was unfit and that the best interests of the children would be promoted by granting custody

to the grandmother.” Id.

       Relying on its earlier decision in Dyer v. Howell, 212 Va. 453, 184 S.E.2d 789 (1971),

the Supreme Court held that the trial court ascribed and employed the wrong burden of proof.

McEntire, 217 Va. at 315, 227 S.E.2d at 743.12 The Court explained its decision, as follows:

               [M]ore than four years before the father instituted the present
               proceeding, the juvenile court, after a hearing at which the father
               was present, made an unappealed adjudication that custody should
               be assumed by the Court to the exclusion of the father. This order
               was a determination by a court of competent jurisdiction of the
               custody question on its merits based upon then-existing facts. The
               order further provided for temporary placement of the children
               with the grandmother. Consequently, the father here, like the
               father in Dyer, when he instituted the present proceeding, was not
               clothed with the parental presumption generally accorded natural
               parents in a dispute with non-parents, because his parental
               custody rights were altered by the 1971 order. We hold, therefore,
               that in this proceeding the welfare of these children is the
               paramount consideration, and that the burden was upon the father
               to prove the circumstances had so changed since the 1971 order
               that it would be in the children’s best interests to transfer custody
               to him.

Id. at 315-16, 227 S.E.2d at 743 (emphasis added).

       Two months after its decision in McEntire, the Virginia Supreme Court decided Watson

v. Shepard, 217 Va. 538, 229 S.E.2d 897 (1976), a case involving a custody dispute between the

natural mother and paternal relatives who were seeking to adopt the child. In Watson, the

mother had executed a notarized statement which stated, “‘I give my consent for [the Shepards,

the child’s paternal aunt and the aunt’s husband] to have custody of [my] daughter . . . .’” Id. at

540, 229 S.E.2d at 898. The mother explained that she was unable to properly care for the child

       12
          Although McEntire was a pre-Troxel case, we find it still viable and its principles
applicable because the facts and circumstances there and in this case are distinguishable from
Troxel and, thus, do not require application of Troxel and our case law applying it.

                                               - 15 -
at the time and felt the child “‘would be better off with [the Shepards] . . . until I could get

myself straightened out.’” Id. at 539-40, 229 S.E.2d at 898. After hearing evidence, including

testimony from a juvenile court officer that the mother said “‘she expected to try to regain the

custody when she settled down,’” the juvenile court entered an order awarding the Shepards

custody and granting the parents reasonable visitation. Id. at 540-41, 229 S.E.2d at 899. Two

years later, the mother petitioned to regain custody of her child. At the hearing on the petition,

the Shepards expressed a desire to adopt the child. Id. at 542-43, 229 S.E.2d at 900. The trial

court “found ‘it is in the best interests of the said child that she remain in the custody of the said

Shepards.’” Id. at 544, 229 S.E.2d at 901. As to the Shepards’ adoption petition, the trial court

found that the mother “‘is not a fit person to have the custody of the said infant child; and that it

is in the best interests of the [child] that she be adopted by [the Shepards].’” Id. The Virginia

Supreme Court upheld the trial court’s decision to apply a best interests test and its decision

denying custody to the mother. Id. Regarding the adoption request, the Supreme Court reversed

the trial court’s decision, which granted the Shepards’ request to adopt. Id. As to custody, the

Court reasoned:

               [The] juvenile court order relieved the mother of [the child’s]
               custody and awarded her custody to the Shepards. That order was
               not merely pro forma, as the mother now contends, but it was
               based upon her voluntary relinquishment of custody, as evidenced
               by a written statement executed by her, upon results of a thorough
               investigation, and upon a hearing by a court of competent
               jurisdiction at which the report of investigation was considered and
               the evidence heard. Consequently, the mother’s parental custody
               rights were altered and for her to be entitled to a later change in
               custody, the burden was upon her to show the circumstances had
               so changed since entry of the foregoing order that it would be in
               [the child’s] best interests to transfer custody to her; the burden




                                                - 16 -
               was not upon the Shepards, as the mother argues, to show parental
               unfitness.

Id. at 544-45, 229 S.E.2d at 901 (emphasis added).13

       We perceive no principled basis for reaching a different result here. Father twice

consented, by court order, to place primary physical custody and joint legal custody in

grandfather: once in South Carolina and again in a consent order filed in the Fairfax juvenile

court. Presumptively acting in the child’s best interests, the father agreed that the child’s best

interests were served by placing custody in grandfather. He also implicitly and necessarily

agreed that grandfather, as custodian, was acting and would continue to act in the child’s best



       13
           Similarly, this Court has not uniformly applied the standard enunciated in Troxel in
every custody dispute between a parent and grandparent. In cases that fall beyond the
parameters of Troxel factually, we have reasoned that a different burden of proof may properly
be applied. For example, in Dotson v. Hylton, 29 Va. App. 635, 513 S.E.2d 901 (1999), mother
was awarded sole physical custody and joint legal custody of the child, which she shared with
her divorced husband. Id. at 637, 513 S.E.2d at 902. The father was later incarcerated, at which
time the mother petitioned for sole physical custody, however, the father requested “reasonable
visitation” for him and the paternal grandmother. Id. “[T]he trial court granted the mother sole
custody of the child[, and] specifically found that denial of visitation with the father and
grandmother would not be in the best interests of the child.” Id. at 638, 513 S.E.2d at 903. On
appeal, we upheld the visitation award, explaining that the Williams standard does not apply
when one parent objects to visitation and the other parent requests it. Id. at 639, 513 S.E.2d at
903.
         Subsequently, in Yopp v. Hodges, 43 Va. App. 427, 598 S.E.2d 760 (2004), the mother of
a child denied the maternal grandparents visitation with the grandchild. Id. at 431, 598 S.E.2d at
762. The grandparents petitioned the court for visitation. Id. The child’s natural father who had
no contact with the child “expressly requested that the maternal grandparents be given visitation
rights.” Id. at 432, 598 S.E.2d at 762. The trial court found that visitation with the grandparents
“‘would be in the child’s best interest,’” and it granted the maternal grandparents’ petition. Id. at
432, 598 S.E.2d at 763. We distinguished the holding in Williams and Troxel and held:

               The standard enunciated in Dotson applies here because father
               expressly supported the maternal grandparents’ request for
               visitation with the child and the mother has never asserted, and
               does not now assert, that father is an unfit parent who should be
               deemed legally incapable of participating in parental decision
               making.

Yopp, 43 Va. App. at 438, 598 S.E.2d at 765.

                                                - 17 -
interests. The subsequent court order confirmed that factual conclusion. Thus, while grandfather

is not accorded a constitutionally-derived legal presumption that he will act in the best interest of

the child and is thus a proper custodian, he was vested with custodial status and all its attendant

legal attributes by the father’s agreement embodied in two court orders. See Lindsay v. Lindsay,

218 Va. 599, 602-04, 238 S.E.2d 817, 819 (1977) (consent order was contractual modification

and binding upon the parties (citing Durrett v. Durrett, 204 Va. 59, 63, 129 S.E.2d 50, 53

(1963))).

       As a matter of legal definition and fact, according grandfather the status of custodian

gave him precisely the same child-rearing autonomy as that enjoyed by a parent. As the child’s

legal custodian, grandfather was vested with the “right to have physical custody of the child, to

determine and redetermine where and with whom [the child] shall live, the right and duty to

protect, train and discipline [the child] and to provide [the child] with food, shelter, education

and ordinary medical care . . . .” Code § 16.1-228. There is nothing in our jurisprudence that

supports the conclusion that legal and/or physical custody placed in a non-parent is subject to

diminished protection under the law, simply because the individual seeking modification of that

status is the child’s parent. See McEntire, 217 Va. at 315-16, 227 S.E.2d at 743 (father was not

clothed with parental presumption after court of competent jurisdiction made a judicial

determination reflected in valid order); Albert v. Ramirez, 45 Va. App. 799, 807-09, 613 S.E.2d
865, 868-70 (2005) (natural mother was not entitled to Troxel and Williams presumption in her

motion to modify custody and visitation where juvenile court entered valid consent decree

providing stepfather with joint custody).14




       14
         Additionally, the trial court in Fairfax approved the agreement. See Albert, 45
Va. App. at 807-08, 613 S.E.2d at 869 (discussing binding nature of valid consent decree).

                                                - 18 -
       We conclude that the trial court properly applied the best interests test to determine the

child’s custody in this case. Where father is no longer “clothed with the parental presumption

generally accorded natural parents in a dispute with non-parents, . . . it follows that the best

interests test is appropriately applied in resolving the custody dispute between father and

grandparent.” McEntire, 217 Va. at 316, 227 S.E.2d at 74315; see also Watson, 217 Va. at 544,
229 S.E.2d at 901; Dyer, 212 Va. at 456, 184 S.E.2d at 792. We, furthermore, perceive nothing

in Troxel that compels a different result. Despite the Supreme Court’s clear and broad

articulation of the constitutional rights at issue in such dispute, the opinion in Troxel is limited in

nature. The plurality rested its “decision on the sweeping breadth of [the Washington statute]

and the application of that broad, unlimited power in this case,” and it declined to prescribe the

degree of deference or define the standard of review required before a non-parent could obtain

visitation or custody. 530 U.S. at 73. Clearly, Troxel did not define the burden of proof to be

applied or the factors to be established and considered when the court is faced with a custody

dispute between a grandparent and a parent, both of whom have custodial rights. Thus, the

results are the same, whether we denominate father’s agreement, as embodied in the court orders,

to be a relinquishment of at least some of the constitutional rights enunciated by Troxel16 as the

trial court did, or whether we simply find that his agreement, as incorporated into two court

orders, factually and, as a matter of law, established an equality of interests and rights as between



       15
          Although McEntire was a pre-Troxel case, we find it still viable and its principles
applicable under the facts and circumstances here. See, infra n.12.
       16
           In its opinion letter, the trial court carefully circumscribed the breadth of father’s
“waiver,” when it held that “a change from joint legal custody to sole custody” in grandfather
“would be an additional restriction of [father’s] constitutional right,” and something to which
father did not agree, unlike his “relinquishment of his protected constitutional right [which]
occurred when he consented to joint legal custody.” Thus, father only agreed to and, according
to the trial court, waived joint legal custody and primary physical custody.

                                                - 19 -
father and grandfather, analogous to the equality posited when two fit parents who are both

deemed to be acting in the child’s best interests dispute custody.17

       Finally, we note that an initial custody determination was not at issue before the court.

Rather, the parties requested a modification of a preexisting custody order.

               “A trial court, in determining whether a change of custody should
               be made, must apply a two-pronged test: (1) whether there has
               been a [material] change in circumstances since the most recent
               custody award; and (2) whether a change in custody would be in
               the best interests of the child. Whether a change of circumstances
               exists is a factual finding that will not be disturbed on appeal if the
               finding is supported by credible evidence.”

Ohlen v. Shively, 16 Va. App. 419, 423, 430 S.E.2d 559, 561 (1993) (quoting Visikides v. Derr,

3 Va. App. 69, 70, 348 S.E.2d 40, 41 (1986)).

               After a material change of circumstances has been established, a
               trial judge, in determining the best interests of a child, may
               properly consider the factors set forth in Code § 20-107.2. Those
               factors are normally considered in a custody hearing and include
               any “other factors as are necessary to consider the best interests of
               the child or children.” Code § 20-107.2(7). In addition, the statute
               further instructs that the court “shall give primary consideration to
               the welfare of the child or children.” Id. The use of these factors
               clearly satisfies the requirement that “a change in custody . . . be in
               the best interests of the child.”

Id. at 423-24, 430 S.E.2d at 561 (citations omitted).




       17
           Father argues, inter alia, that any waiver he consented to was limited, citing to the
agreement language which he alleges envisioned a resumption of custody in father. Even
assuming we accept his characterization of the nature of the waiver, the result remains
unchanged. Once custody is posited in grandfather, together with the presumption that
grandfather will act in the child’s best interests, grandfather remains clothed with that custodial
right and attendant presumption until he himself waives it by voluntarily relinquishing custody,
or alternatively, a court of law divests grandfather of that right by finding that it no longer is in
the best interests of the child to remain within his custody. Indeed, that latter resolution of the
issue is precisely what occurred in this case when the court determined that physical custody in
the grandfather, as established by the South Carolina order, should terminate and be awarded to
father.

                                                - 20 -
       Father agreed to be bound by the South Carolina order, which reflected the mother’s

desire for the grandfather to act as the child’s custodian until father established a more sound

relationship with the child. The agreement was prepared in contemplation of her death. Thus,

her passing was not a sudden, unplanned event, which they could not have anticipated. The

South Carolina family court entered a seven-page custody order after hearing testimony from the

parties, reviewing the record in the case, and evaluating the agreement. The parties requested the

family court to approve the agreement and incorporate it into the final order along with other

related matters. In its concluding paragraph, the family court judge “ordered that the Agreement

attached hereto and the terms included herein are hereby approved and adopted as the Order of

this Court, to be fully enforceable by the contempt powers of this Court.” The fact that a valid

order was entered in South Carolina, registered and filed in Fairfax, after which father agreed to

the entry of a subsequent consent order reiterating grandfather’s right to joint legal custody,

convinces us that the situation here is readily distinguishable from a dispute between a parent

and non-parent, like the situations in Troxel and Williams. “A party must obey an existing

custody order until a modification order supersedes it.” Johnson v. Johnson, 26 Va. App. 135,

146, 493 S.E.2d 668, 673 (1997).

       Because the matter on appeal from the circuit court was not an initial custody and

visitation determination, father, as the party seeking to modify the prior custody and visitation

consent order, bore the burden of proving that a material change of circumstances had occurred

since the entry of the consent order and that a change in visitation would be in the best interests

of the child. See Code § 20-108; Albert, 45 Va. App. at 807, 613 S.E.2d at 868 (finding that,

“[u]nlike Troxel, this case involves not an initial” custody or visitation petition filed by a

non-parent, but “an attempt on the part of the natural parent to terminate custody granted to a

[non-parent] pursuant to a final valid consent decree”).

                                                - 21 -
       We, therefore, find no error or abuse of discretion in the trial court’s denial of father’s

motion to vest sole legal custody of the child in him at this time. The court neither applied the

incorrect legal standard nor violated any constitutional right enjoyed by father in this case.

                                   GRANDFATHER’S ARGUMENTS

       Finally, we turn to grandfather’s contentions on appeal. He argues that the court erred in

finding that a material change of circumstances had occurred which warranted awarding physical

custody of the child to father on the ground the evidence failed to support the result. We

disagree and find no error.

       When a court hears evidence at an ore tenus hearing, its decision is entitled to great

weight and will not be disturbed on appeal unless plainly wrong or without evidence to support

it. Piatt v. Piatt, 27 Va. App. 426, 432, 499 S.E.2d 567, 570 (1998). On appeal, we view the

evidence in the light most favorable to the prevailing party, granting that party the benefit of any

reasonable inferences. Congdon v. Congdon, 40 Va. App. 255, 258, 578 S.E.2d 833, 835 (2003).

“That principle requires us to discard the evidence of the appellant which conflicts, either

directly or inferentially, with the evidence presented by the appellee at trial.” Id.; see also

Donnell v. Donnell, 20 Va. App. 37, 39, 455 S.E.2d 256, 257 (1995) (citing McGuire v.

McGuire, 10 Va. App. 248, 250, 391 S.E.2d 344, 346 (1990)). Consistent with the principle that

an appellate court does not substitute its judgment for that of the trial court, we are bound by the

credibility and weight determinations made by the trier of fact and its decision to accept or reject

a witness’ testimony. Bridgeman v. Commonwealth, 3 Va. App. 523, 528, 351 S.E.2d 598, 601

(1986); see also Richardson v. Richardson, 242 Va. 242, 246, 409 S.E.2d 148, 152 (1991).

Applying the best interests of the child standard and reviewing the evidence in the light most

favorable to father, we find no error.



                                                - 22 -
       We, likewise, find no error in the court’s decisions on certain evidentiary matters in the

case. Grandfather contends, first, that the trial court improperly admitted testimony of certain

witnesses on the ground that he was prevented from taking their depositions, “resulting in a trial

by ambush” precluding him from “impeaching or effectively cross-examining these witnesses.”18

       Rule 4:12(a) allows “[a] party, upon reasonable notice to other parties and all persons

affected thereby, [to] apply for an order compelling discovery.” Rule 4:12(b)(2) provides that

the court in which an action is pending may sanction a party for “failure to comply with [such

an] order.” The record shows that grandfather filed a motion to compel on November 7, 2003,

however, the motion did not include requests for information he claims was not disclosed. In his

briefs, grandfather did not direct us to where in the record he filed such a motion. Absent a

motion to compel and entry of an order, the trial court was not required to apply any sanctions

pursuant to Rule 4:12(b).

       Moreover, the record shows that father disclosed his witnesses, but that grandfather did

not timely act to depose them. Thus, even if a motion to compel had been filed and granted, we

cannot say that the trial court abused its discretion in refusing to exclude the evidence.

       Grandfather’s contention that evidence of the father’s marital stability and the counseling

he and his wife received was improperly admitted at trial is likewise without merit. The basis of

his contention is that the Tencers refused to answer deposition questions related to the issues

they were later permitted to address at trial and that the Tencers had additionally moved to quash

the depositions of certain counselors who later at trial were permitted to testify on the same

matters.




       18
         Ultimately, the court permitted grandfather to take the deposition of one of the ten
witnesses after four witnesses had already testified at trial.
                                               - 23 -
       As with grandfather’s other discovery complaint, the record fails to show he filed a

motion to compel pursuant to Rule 4:12(a). Absent such a motion and attendant order, we

cannot say the trial court abused its discretion.

       In addition, the trial court ruled, pursuant to Code § 20-124.3:1, that grandfather could

not obtain privileged and confidential information from the Tencers’ mental health care

providers. Grandfather contends he had a right to obtain such information to rebut testimony

from the Tencers’ friends and from the Tencers about the stability of their marriage. The trial

court’s ruling regarding the mental health professionals is not before us, so we decline to address

grandfather’s argument on that issue. Moreover, the record shows that grandfather received a list

of witnesses and had an opportunity to timely depose or move to compel discovery of them

regarding the Tencers’ marital stability, but did not do so. Finally, we note that grandfather had

an opportunity to cross-examine the witnesses at trial. Accordingly, we are unable to find that

the trial court committed reversible error regarding discovery.

       For the reasons stated, we affirm the trial court.

                                                                                          Affirmed.




                                                - 24 -